Holmes, J.,
concurring in part and dissenting in part.
I concur in that part of the majority opinion which concludes that the two-issue rule is not applicable to the facts of this case. Howéver, I dissent from that portion of the opinion which finds that the trial court’s answer was confusing to the point of constituting prejudicial error. The trial judge in essence stated the answer accurately. His response to the jury’s queries contained the facts that the contents of Swartz’s statement were in evidence, her testimony concerning such statement was in evidence, but the written statement or the typed copy thereof was not in evidence.
The answer of the trial judge here contained all that was sought by appellant’s counsel in his proposed answer to the jury’s queries. Where, then, is the prejudice to this appellant necessitating a new trial? A remand for new trial of this matter only further burdens our judicial system unnecessarily.
Accordingly, I would affirm the judgment of the court of appeals, but for the above-stated reasons.
W. Brown, J., concurs in the foregoing opinion.